Exhibit 10.6

FIFTH AMENDMENT

TO THE FIRST AMENDMENT AND COMPLETE RESTATEMENT

OF AGREEMENT OF THE

LIMITED LIABILITY LIMITED PARTNERSHIP

OF

INREIT PROPERTIES, LLLP

This Fifth Amendment (the “Amendment”) is hereby approved as of the      day of
June, 2011 by the General Partner of INREIT Properties, LLLP (the “Partnership”)
pursuant to Article XI of the First Amendment and Complete Restatement of
Agreement of Limited Liability Limited Partnership of INREIT Properties, LLLP,
dated April 25, 2003 (the “LLLP Agreement”), as follows:

Article VIII of the LLP Agreement, Right and Obligations of the Limited
Partners, is hereby amended by adding the following sections:

 

8.07 Limited Partnership Interests. Limited Partnership Interests in the
Partnership shall be represented by “Limited Partnership Units.” The Limited
Partnership Units shall be divided into three classes: “Class A Limited
Partnership Units,” “Class B Limited Partnership Units” and “Class C Limited
Partnership Units.” The Limited Partnership Units shall be issued in unit
increments (each, a “Unit” and collectively, the “Units”) and fractions thereof.
These classes of Limited Partnership Interests shall be created, effective as of
the effective date of this Amendment, by converting the Limited Partnership
Units outstanding as of the effective date of this Amendment as follows:

 

  (a) Conversion Terms into Class A Limited Partnership Units. Those Limited
Partners holding 7,000 or less Limited Partnership Units as of the effective
date of this Amendment shall have all their outstanding Limited Partnership
Units converted into Class A Limited Partnership Units, effective as of the date
of this Amendment.

 

  (b) Conversion Terms into Class B Limited Partnership Units. Those Limited
Partners holding more than 7,000 but less than 24,000 Limited Partnership Units
as of the effective date of this Amendment shall have all their outstanding
Limited Partnership Units converted into Class B Limited Partnership Units,
effective as of the date of this Amendment.

 

  (c) Conversion Terms into Class C Limited Partnership Units. Those Limited
Partners holding more than 24,000 Limited Partnership Units as of the effective
date of this Amendment shall have all their outstanding Limited Partnership
Units converted into Class C Limited Partnership Units, effective as of the date
of this Amendment

 

  (d) Ownership Determination. For purposes of determining the number of Limited
Partnership Units held by a Limited Partner under this Section 8.07, the number
of Limited Partnership Units held by a Limited Partner shall include the number
of Limited Partnership Units held jointly by the Limited Partner with another
party as well as held by Affiliates of the Limited Partner. “Affiliate” shall
mean: (i) with respect to an individual: (A) any member of such individual’s
immediate family who lives in the same household as the individual, including
any child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
sibling, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, and shall include adoptive relationships
(“Immediate Family”), (B) any trust for the benefit of such individual or for
the benefit of any member or members of such individual’s Immediate Family, and
(C) any organization in which such individual and/or his or her Affiliate(s)
own, directly or indirectly, more than twenty-five percent (25%) of any class of
equity security or in which such individual or his or her Affiliate is a general
partner, managing general partner or manager, or that directly or indirectly is
controlled by such individual and/or his or her Affiliates; and (ii) with
respect to any person other than an individual, (A) any person that controls, is
controlled by, or is under common control with such person, and (B) any person
who is a general partner, managing general partner, manager, trustee, or who
otherwise directly or indirectly controls such person.



--------------------------------------------------------------------------------

8.08 Class A Limited Partnership Units. Except for such rights, preferences,
privileges and restrictions that are as set forth elsewhere in this Agreement,
the rights, preferences, privileges and restrictions granted to and imposed on
the Class A Limited Partnership Units are as set forth in this Section 8.08:

 

  (a) Exchange Right. Subject to Section 8.05, on or after the date which is
three years after the acquisition of such Units, each holder of Class A Limited
Partnership Units, shall have the Exchange Right as set forth in Section 8.05.

 

  (b) Voting Rights. The holders of Class A Limited Partnership Units shall not
have the right to participate in the Nomination Slate Vote or the Observer Vote,
as both terms are defined below.

 

8.09 Class B Limited Partnership Units. Except for such rights, preferences,
privileges and restrictions that are as set forth elsewhere in this Agreement,
the rights, preferences, privileges and restrictions granted to and imposed on
the Class B Limited Partnership Units are as set forth in this Section 8.09:

 

  (a) Exchange Right. Subject to Section 8.05, on or after the date which is two
years after the acquisition of such Units, each holder of Class B Limited
Partnership Units, shall have the Exchange Right as set forth in Section 8.05.

 

  (b) Voting Rights. The holders of Class B Limited Partnership Units, along
with the holders of the Class C Limited Partnership Units (together, the “Voting
Limited Partners”), shall have the right to vote upon a slate of trustee
nominees for nomination to the Board of Trustees of the General Partner by the
Partnership (the “Nomination Slate Vote”). However, the holders of Class B
Limited Partnership Units shall not have the right to participate in the
Observer Vote, as defined below. The Nomination Slate Vote shall occur in the
manner provided for in Section 8.11. Any holder of Class B Limited Partnership
Units may nominate one or more individuals to be considered for the slate of
trustee nominees for the Nomination Slate Vote as set forth in Section 8.11.
Once a slate of nominees has been elected by the Voting Limited Partners
pursuant to the procedures set forth in Section 8.11, the slate shall be
submitted by the Partnership to the General Partner in accordance with the
Bylaws of the General Partner and the slate shall be considered by the
Nomination and Governance Committee along with nominees from the shareholders
and the members of the Board of Trustees in accordance with their duties as
provided in the Nomination and Governance Committee Charter, but with deference
to qualified nominees nominated by the Partnership if not contrary to their
fiduciary duties to the General Partner and its shareholders and not in conflict
with the needs of the Board of Trustees.

 

8.10 Class C Limited Partnership Units. Except for such rights, preferences,
privileges and restrictions that are as set forth elsewhere in this Agreement,
the rights, preferences, privileges and restrictions granted to and imposed on
the Class C Limited Partnership Units are as set forth in this Section 8.10:

 

  (a) Exchange Right. Subject to Section 8.05, on or after the date which is one
year after the acquisition of such Units, each holder of Class C Limited
Partnership Units, shall have the Exchange Right as set forth in Section 8.05.

 

  (b) Voting Rights. The holders of the Class C Limited Partnership Units, as
Voting Limited Partners, shall have the right to vote upon a slate of trustee
nominees for nomination to the Board of Trustees of the General Partner as
described under Section 8.09(b). Any holder of Class C Limited Partnership Units
may nominate one or more individuals to be considered for the slate of trustee
nominees for the Nomination Slate Vote as set forth in Section 8.11.

 

  (c) Right to Elect an Observer to the Board and the Executive Committee. The
holders of Class C Limited Partnership Units shall have the right, but not the
obligation, to elect an observer (the “Observer”) to attend meetings of the
Board of Trustees of the General Partner and meetings of the Executive Committee
of the General Partner (the “Observer Vote”). The Observer shall have the right
to attend all meetings of the Board of Trustees and the Executive Committee and
to discuss matters at these meetings, but shall have no right to vote as a
Trustee. The Observer shall be subject to confidential information restrictions
regarding the meetings, similar to those of the members of the Board of
Trustees. The Observer shall serve until the next Observer Vote is held pursuant
to Section 8.11. Any holder of Class C Limited Partnership Units may nominate an
individual to serve as the Observer, but the Observer shall be a holder of the
Class C Limited Partnership Units.



--------------------------------------------------------------------------------

  (d) Redemption Right. The holders of Class C Limited Partnership units shall
have the right, but not the obligation, to redeem their Class C Limited
Partnership Units under any effective Partnership Unit Redemption Plan on
demand, notwithstanding any holding period requirement, but subject to all other
terms and conditions of such Plan.

 

8.11 Action by the Voting Limited Partners. The Nomination Slate Vote and the
Observer Vote shall occur either at a meeting of the Voting Limited Partners or
by consent resolutions of the Voting Limited Partners (“Consent Resolutions”),
in the sole discretion of the General Partner.

 

  (a) Meeting. A meeting of the Voting Limited Partners (the “Meeting”) may be
held on such date as the General Partner shall by resolution establish. At the
Meeting, the Voting Limited Partners shall have the right to vote on those items
set forth in Sections 8.09(b), 8.10(b), and 8.10(c), as applicable.

 

  (i) Record Date. The General Partner may fix a date, not exceeding sixty
(60) days preceding the date of any Meeting, as a record date for the
determination of the Voting Limited Partners entitled to notice of, and to vote
at, such Meeting, notwithstanding any transfer of Units on the books of the
Partnership after any record date so fixed. If the General Partner fails to fix
a record date for determination of the Voting Limited Partners entitled to
notice of, and to vote at, any Meeting, the record date shall be the twentieth
(20th) day preceding the date of such Meeting.

 

  (ii) Notice of Meeting. Unless otherwise required by law, written or
electronically transmitted notice of each meeting of the Voting Limited Partners
shall be sent to the mailing or electronic address of each Voting Limited
Partner, entitled to notice of and to vote at the Meeting, as shown on the
records of the Partnership. Such notice shall state the date, time and place,
and shall be given not less than thirty (30) nor more than ninety (90) days
before each Meeting.

 

  (iii) Proxy. Such Voting Limited Partners may vote either in person or by
proxy, but no proxy shall be valid after eleven (11) months unless a longer
period is expressly provided for in the appointment.

 

  (iv) Place of Meeting. All Meetings of the Voting Limited Partners shall be
held at the principal executive office of the Partnership in the State of North
Dakota or at such other place within or without the state as may be fixed from
time to time by the General Partner.

 

  (v) Quorum. At the Meeting, the holders of a majority of the issued and
outstanding Class B Limited Partnership Units and Class C Limited Partnership
Units entitled to vote at such meeting, present either in person or by proxy,
shall constitute a quorum for the transaction of business. In case a quorum
shall not be present at a meeting, those present may adjourn to such day as they
shall, by majority vote, agree upon, and a notice of such adjournment shall be
mailed to each Voting Limited Partner entitled to vote at least five (5) days
before such adjourned meeting. If a quorum is present, a meeting may be
adjourned from time to time without notice other than announcement at the
meeting. If a quorum is present when a duly called or held Meeting is convened,
the Voting Limited Partners present may continue to transact business until
adjournment, even though the withdrawal of a number of Voting Limited Partners
originally present leaves less than a quorum.

 

  (b) Consent Resolutions. The Nomination Slate Vote may be taken without a
Meeting by Consent Resolutions signed and/or consented to by the holders of a
majority of the issued and outstanding Class B Limited Partnership Units and
Class C Limited Partnership Units entitled to vote. The Observer Vote may be
taken without a Meeting by Consent Resolutions signed and/or consented to by the
holders of a majority of the issued and outstanding Class C Limited Partnership
Units entitled to vote. The Consent Resolutions are effective when signed and/or
consented to by the required Voting Limited Partners entitled to vote, unless a
different effective time is provided in the Consent Resolutions. If the General
Partner sends Voting Limited Partners a request to take action by Consent
Resolutions (“Consent Resolution Request”), any Voting Limited Partner not
voting or responding within ten (10) days of the date of such Consent Resolution
Request (unless the General Partner indicates a longer response period in such
Consent Resolution Request) shall be deemed to have voted or consented in favor
of the position recommended by the General Partner as indicated in the Consent
Resolution Request.

 

3



--------------------------------------------------------------------------------

  (i) Record Date. The General Partner may fix a date, not exceeding sixty
(60) days preceding the date of any Consent Resolution Request, as a record date
for the determination of the Voting Limited Partners entitled to notice of, and
to vote by, Consent Resolutions, notwithstanding any transfer of Units on the
books of the Partnership after any record date so fixed. If the General Partner
fails to fix a record date for determination of the Voting Limited Partners
entitled to notice of, and to vote by, Consent Resolutions, the record date
shall be the twentieth (20th) day preceding the date of such Consent Resolution
Request.

 

  (ii) Notice of Consent Resolution Request. Unless otherwise required by law,
written or electronically transmitted notice that the General Partner intends to
send a Consent Resolution Request to the Voting Limited Partners (“Notice”)
shall be sent to the mailing or electronic address of each Voting Limited
Partner, entitled to notice of and to vote by Consent Resolution, as shown on
the records of the Partnership. Such Notice shall be given not less than sixty
(60) or more than ninety (90) days before each Consent Resolution Request is
made. Unless otherwise required by law, each Consent Resolution Request shall be
sent to the mailing or electronic address of each Voting Limited Partner
entitled to notice of and to vote by Consent Resolution as shown on the records
of the Partnership.

 

  (c) Nominations. In order for nominees pursuant to Sections 8.09(b), 8.10(b),
and 8.10(c) to be considered at either a Meeting or by Consent Resolutions, such
nominations must be submitted in writing to the General Partner at least thirty
(30) days prior to the Meeting or at least thirty (30) days after the Notice is
sent under 8.11(b)(ii), as applicable.

 

  (d) Required Nominee Information. For nominations for the proposed slate of
trustee nominees, the Voting Limited Partner making such nomination must also
include the information required to be included in a shareholder’s notice in
Article II, Section 11(a) of the Bylaws of the General Partner and such nominee
must have the requisite experience required in Article III, Section 2 of the
same, as such provisions may be altered by the General Partner.

 

  (e) Nomination Slate Vote. Each Unit held by a Voting Limited Partner may be
voted for as many individuals as there are trustee positions to be filled on the
Board of Trustees and for whose election the Limited Partnership Unit is
entitled to be voted. Trustee nominees shall be elected to the slate of trustee
nominees by a plurality of the voting power of the Units either: (i) entitled to
vote on the election of trustee nominees if the action is taken by a Written
Consent signed by a quorum or (ii) present and entitled to vote on the election
of trustee nominees at a Meeting at which a quorum is present.

 

  (f) Observer Vote. Each outstanding Class C Limited Partnership Unit shall be
entitled to one vote in the election of the Observer. The Observer shall be
elected by a plurality of the voting power of the Class C Limited Partnership
Units either: (i) entitled to vote on the Observer election if the action is
taken by a Written Consent signed by a quorum or (ii) present and entitled to
vote on the Observer election at a Meeting at which a quorum is present.

Section 8.05(a) of Article VII of the LLP Agreement is hereby amended and
restated in its entirety as follows:

 

8.05 Exchange Right.

 

  (a)

Subject to Sections 8.08, 8.09 and 8.10, each Limited Partner shall have the
right (the “Exchange Right”) to require the Partnership to redeem on a Specified
Exchange Date all or a portion of the Limited Partnership Units held by such
Limited Partner at an exchange price equal to and in the form of the Cash Amount
to be paid by the Partnership. The Exchange Right shall be exercised pursuant to
a Notice of Exchange delivered to the Partnership (with a copy to the General
Partner) by the Limited Partner who is exercising the Exchange Right (the
“Exchanging Partner”); provided, however, that the Partnership shall not be
obligated to satisfy such Exchange Right if the General Partner elects to
purchase the Limited Partnership Units subject to the Notice of Exchange
pursuant to Section 8.05(b); and provided, further, that no Limited Partner may
deliver more than two Notices of Exchange during each calendar year. A Limited
Partner may

 

4



--------------------------------------------------------------------------------

  not exercise the Exchange Right for less than 1,000 Limited Partnership Units
or, if such Limited Partner holds less than 1,000 Limited Partnership Units, all
of the Limited Partnership Units held by such Partner. The Exchanging Partner
shall have no right, with respect to any Limited Partnership Units so exchanged,
to receive any distribution paid with respect to Limited Partnership Units if
the record date for such distribution is on or after the Specified Exchange
Date.

IN WITNESS WHEREOF, the General Partner has executed this Amendment as of the
date first indicated above, which shall be the effective date hereof.

 

GENERAL PARTNER

INREIT Real Estate Investment Trust, an

Unincorporated but registered North Dakota

Business Trust

By:   /s/ Bradley J. Swenson Its:  

Authorized Signatory for INREIT

Real Estate Investment Trust